Interim Decision #1472

Maw.=

OF HUANG

In Section 245 Proceedings
A-13974856
A--13974858

Decided by Regional Commissioner May 27, 1965
Applicanta, aliens who were born in the United States under diplomatic status,
:::*fict have never departed from this country, and who would be eligible for

- the issuance of noaquota immigrant visas if abroad, are deemed to be lawful
permanent residents of the United States; therefore, their applications for
adjustment of status pursuant to section 245. Immigration and Nationality
Act, as amended, are denied.

The applications were denied by the District Director, Baltimore,
Maryland, on the ground that applicants were not inspected and admitted. or paroled into the United States as required by section 245
of the Act. We have taken jurisdiction by way of certification as
provided by 8 CFR 1014 to resolve the question as to whether applicants may be considered lawful permanent residents of the United

States.
Ann Lillian Huang and Byron Dean Huang were born in Washington, 1).0., on March 10, 1952, and December 16, 1953, respectively.
At the"time of their birth their father was a duly accredited diplomatic representative of the Republic of China assigned to the Chinese Embassy, Washington, D.C. Applicantemother, a native and
former citizen•of China,, became a permanent resident of the United
States pursuant to section 6 of the Refugee Relief Act of 1953. On
October 5, 1959, she was naturalized . as a. citizen of this country.
Her petitions to classify applicants and their father as nonquota
'immigrants were approved June 29, 1964. The father was granted
status as a permanent resident under section 245 of the Act as of
August 12, 1964, and is now engaged in private 14usiness.

It is settled that the applicants who were born in the United
States did not acquire citizenship under the Fourteenth Amendment
to the United States Constitution as they were not born subject to

190

Interim Decision 44472
the jurisdiction of the United States. United 'States -v. Wong Kim
Ark, 169 U.S. 642. They have never departed the United States and
now desire to become citizens of this country and remain here permanently. 11 they are considered to be lawful permanent residents
of the United States, they may immediately proceed towards naturalization.
A. similar case was the subject of an opinion dated December 10,
1946, by the General Counsel of the Service who concluded "that a
person who is an alien because he was born in the United States
under diplomatic status 'and who has continued to ,reside in this
'country, may be considered' as lawfully admitted to the United
States with respect to deriving citizenship through a jaarent or
parents and aim; so far as concerns section 701 of the Nationality
Act of 1940." Section 701 of the Nationality Act of 1940 provided
for the naturalization of persons who served honorably in the military or naval services in the United States and who had been lawfully admitted to the United States.
The General Counsel reasoned that it would be absurd and a vain
thing to require aliens who are born in the United States and have
never left this country to depart and be readmitted sin: ply to effect
a lawful admission. He pointed out that aliens in this category,
never having been out of the United States, are not subject to de- .
portainudehmgolaws,thedprinovs
of those laws relate only to aliens who have entered the United
States. Although the Nationality Act of 1940 has been repealed, the
reasons underlying the General Counsel's opinion are applicable
here. The applicants have grown up as a part of our American
population. They are not amenable to deportation. Their parents
no longer have diplomatic status and in fact, as stated above, one
parent is a United States citizen anti the other a permanent resident.
It is also noted that during minority the domicile'of the child is that .
of the domicile of the parents. 19 C. J. 411: Yarborough v. Yarborough, 290 U.S. 202, 90 ALR 924.
We are not aware of any administrative or judicial decisions under the Immigration and Nationality Act which would preclude a
finding that these applicants are lawful permanent residents of the
United States. It lies been established that, if they were outside
this country, they would be eligible for issuance to them of immi;
grant visas and for admission 1 t S permanent residents.
Accordingly, in light of the foregoing, and after careful consideration of all the evidence before us, we conclude the applicants may

191

Interim Decision #1472
be considered to be lawful permanent residents of the United States.
For this reason we shall'concur with the decision of the District Director, Baltimore, Maryland, and enter the following order.
ORDER!• It is ordered that the applications be denied.
It is further ordered that applicants be considered to be lawful
permanent residents of the United States.

192

